DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/28/2019 was considered by the examiner.
Drawings
The drawings were received on 6/28/2019.  These drawings are acceptable.
Reasons for Allowance/Examiner’s Comments
	Regarding Claim 1, Maetaki (US 2011/0299179) discloses an optical system comprising (abstract): a first lens unit that has a positive refractive power (Fig. 9, LF, Example 5, Paragraphs 0045 and 0128); and  a second lens unit that has a positive refractive power (Fig. 9, LR, Example 5, Paragraphs 0045 and 0128),  wherein a distance between adjacent lens units changes during focusing (abstract), 
wherein the second lens unit includes, disposed in order from the object side towards an image side, a first positive lens (Fig. 9, L3, second lens from the left), and a second positive lens (Fig. 9, L3, third lens from the left), and 
wherein when an anomalous partial dispersibility ΔΘgF of a material is represented, using an Abbe constant νd of the material, and a partial dispersion ratio -7 x vd3 + 5.213 x 10-5 x vd2 - 5.656 x 10-3 x vd + 7.278 x 10-1), (Paragraph 0074) 
the following conditional expressions are satisfied: 
0.0050 < ΔΘgF1 < 0.40 (Table 1, example 5, 0.0067): and 
0.0050 < ΔΘgF2 < 0.40 (Table 1, example 5, 0.0113)
where ΔΘgF1 is an anomalous partial dispersibility of a material of the first positive lens, and ΔΘgF2 is an anomalous partial dispersibility of a material of the second positive lens.
Maetaki does not specifically disclose
“wherein the second lens unit moves towards an object side during focusing from infinity to an object at near distance, wherein the second lens unit includes, disposed in order from the object side towards an image side, a first positive lens, an aperture stop, and a second positive lens”.
Additionally, Sato et al. (US 2018/0024315), Martin (US 2016/0070086), Martin (US 9,703,072), Sugita (US 2011/0090576), Okumura (US 7,948,691), Mihara (US 4,534,626), Wartmann et al. (US 6,028,720), and Koga (US 2013/0063648), do not remedy the deficiencies of Maetaki.
	Regarding Claim 21, Maetaki (US 2011/0299179) discloses an image pickup apparatus (Paragraph 0029) comprising: an optical system (Fig. 9, Example 5); and a 
light receiving element (Paragraphs 0047, CCD or CMOS) that receives an image formed by the optical system (abstract), wherein the optical system (abstract) includes
a first lens unit that has a positive refractive power (Fig. 9, LF, Example 5, Paragraphs 0045 and 0128); and 

wherein a distance between adjacent lens units changes during focusing (abstract), wherein the second lens unit includes, disposed in order from the object side towards an image side, a first positive lens (Fig. 9, L3, second lens from the left), and a second positive lens (Fig. 9, L3, third lens from the left), and
wherein when an anomalous partial dispersibility ΔΘgF of a material is represented, using an Abbe constant νd of the material, and a partial dispersion ratio ΘgF of the material, by ΘgF of the material, by ΔΘgF = ΘgF -(-1.665 x 10-7 x vd3 + 5.213 x 10-5 x vd2 - 5.656 x 10-3 x vd + 7.278 x 10-1), (Paragraph 0074) 
the following conditional expressions are satisfied: 
0.0050 < ΔΘgF1 < 0.40 (Table 1, example 5, 0.0067): and 
0.0050 < ΔΘgF2 < 0.40 (Table 1, example 5, 0.0113)
where ΔΘgF1 is an anomalous partial dispersibility of a material of the first positive lens, and ΔΘgF2 is an anomalous partial dispersibility of a material of the second positive lens.
Maetaki does not specifically disclose “wherein the second lens unit moves towards an object side during focusing from infinity to an object at near distance, wherein the second lens unit includes, disposed in order from the object side towards an image side, a first positive lens, an aperture stop, and a second positive lens”.
	Additionally, Sato et al. (US 2018/0024315), Martin (US 2016/0070086), Martin (US 9,703,072), Sugita (US 2011/0090576), Okumura (US 7,948,691), Mihara (US .
Claims 1-21 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of allowable independent claim 1:  The prior art of record does not disclose or suggest an optical system comprising “wherein the second lens unit moves towards an object side during focusing from infinity to an object at near distance, wherein the second lens unit includes, disposed in order from the object side towards an image side, a first positive lens, an aperture stop, and a second positive lens”, along with other claim limitations.  Claims 2-20 are allowable due to pendency on independent claim 1.
Specifically regarding the allowability of allowable independent claim 21:  The prior art of record does not disclose or suggest an image pickup apparatus comprising “wherein the second lens unit moves towards an object side during focusing from infinity to an object at near distance, wherein the second lens unit includes, disposed in order from the object side towards an image side, a first positive lens, an aperture stop, and a second positive lens”, along with other claim limitations.

  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872